          Case 1:10-cr-00431-CM Document 653 Filed 04/01/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________x

UNITED STATES OF AMERICA


                V.                                                    10 CR 431 (CM)


RODNEY JOHNSON,

                       Defendant.

__________________________________________x


      DECISION AND ORDER DENYING MOTION FOR COMPASSIONATE RELEASE


McMahon, C.J.:

       On July 14, 2015 this Court sentenced Rodney Johnson to 300 months’ imprisonment

following his conviction at trial on three counts: conspiring to distribute five or more kilograms of

cocaine, in violation of 21 U.S.C. §§ 846; 841(b)(1)(A); using and carrying firearms during the

narcotics conspiracy, in violation of 18 U.S.C. §§ 924(c)(1)(A)(i); and possessing with intent to

distribute five or more kilograms of cocaine, in violation of 21 U.S.C. § 841(b)(1)(A). Johnson is

presently incarcerated at FCI Fort Dix in New Jersey – his projected release date, with good time

factored in, is October 9, 2031.

       Before the Court is Johnson’s motion for compassionate release filed pursuant to 18 U.S.C.

§3582(c)(1)(A)(i), as amended by the First Step Act (“FSA”), P.L. 115-391. Johnson claims that

he should be granted compassionate release based on a combination of (1) his serious health

conditions, including a 2017 heart attack, chronic kidney disease, hypertension, and high

                                                 1
          Case 1:10-cr-00431-CM Document 653 Filed 04/01/21 Page 2 of 8




cholesterol, and (2) the spread of COVID-19 at FCI Fort Dix, which has been a hotspot for cases

during the pandemic. (Defendant’s Motion, Docket 649 at 3).

       The Government opposes Johnson motion, arguing that he has failed to exhaust all

administrative remedies required by the First Step Act and that, even if he had, a reduction in

sentence would not be consistent with the sentencing factors the Court must consider under 18

U.S.C. § 3553(a).

       The motion is denied.

       Compassionate Release

       Under 18 U.S.C. § 3582(c), a district court “may not” modify a term of imprisonment once

imposed, except under limited circumstances. One such circumstance is the so-called

compassionate release provision, which provides that a district court “may reduce the term of

imprisonment” where it finds “extraordinary and compelling circumstances.” § 3582(c)(1)(A)(i).

A motion under this provision may be made by either the Bureau of Prisons or a defendant, but in

the latter case only “after the defendant has fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant's facility, whichever is earlier.”

Id. (emphasis added). Thus, where a compassionate release motion is brought by a defendant who

has not “fully exhausted all administrative rights,” the district court “may not” modify his term of

imprisonment.

       If a defendant demonstrates that he has exhausted his administrative remedies with the

BOP, the Court must then consider whether the defendant has met his burden of establishing



                                                 2
              Case 1:10-cr-00431-CM Document 653 Filed 04/01/21 Page 3 of 8




“extraordinary and compelling circumstances” warranting release. 1 Until recently, this Court—

and many of my district court colleagues—looked to United States Sentencing Guidelines §

1B1.13 (the applicable Guidelines section for sentencing reductions pursuant 18 U.S.C. §

3582(c)(1)(A)(i)),        for guidance on          what       constituted “extraordinary and            compelling

circumstances.” 2 That changed on September 25, 2020, when the United States Court of Appeals

for the Second Circuit held that § 1B1.13 is not applicable to a motion brought by a defendant in

the district court. United States v. Brooker, 976 F.3d 228, 230 (2d Cir. 2020). The Second Circuit

reasoned that the language of § 1B1.13—language that has not been updated since the passing of

the First Step Act—addressed only sentencing reduction motions initiated by the Bureau of

Prisons. Id. In making clear that the district court was not constrained by the narrow grounds for



1
 “A party with an affirmative goal and presumptive access to proof on a given issue normally has the burden of
proof as to that issue.” See, e.g., United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992).
2
  The Application Notes to Section 1B1.13 describe the circumstances under which “extraordinary and compelling
reasons” exist. See § 1B1.13 comment (n.1). For example, the medical circumstances ground reads as follows:

(A)     Medical Condition of the Defendant.—

        (i)       The defendant is suffering from a terminal illness (i.e., a serious and advanced illness with an end
                  of life trajectory). A specific prognosis of life expectancy (i.e., a probability of death within a
                  specific time period) is not required. Examples include metastatic solid-tumor cancer, amyotrophic
                  lateral sclerosis (ALS), end-stage organ disease, and advanced dementia

        (ii)      The defendant is—

                  (I)      suffering from a serious physical or medical condition,

                  (II)     suffering from a serious functional or cognitive impairment, or

                  (III)    experiencing deteriorating physical or mental health because of the aging process, that
                           substantially diminishes the ability of the defendant to provide self- care within the
                           environment of a correctional facility and from which he or she is not expected to
                           recover.

Id. § 1B1.13 comment (n.1).

                                                          3
          Case 1:10-cr-00431-CM Document 653 Filed 04/01/21 Page 4 of 8




granting compassionate release in § 1B1.13, the Second Circuit declared unequivocally that “the

First Step Act freed district courts to consider the full slate of extraordinary and compelling reasons

that an imprisoned person might bring before [the court] in motions for compassionate release,”

and that “Neither Application Note 1(D), nor anything else in the now-outdated version of

Guideline § 1B1.13, limits the district court's discretion.” Id at 237.

       What Brooker did not change, however, is the mandate in § 3582(c)(1)(A)(i) that a court

contemplating a defendant’s release pursuant to that section must first consider the sentencing

factors at 18 U.S.C. § 3553(a), to the extent they are applicable, and determine whether they

counsel for or against release. A court may still deny compassionate release where the § 3553(a)

factors override, in any particular case, what would otherwise be extraordinary and compelling

circumstances.

       Administrative Exhaustion

       Johnson claims that on May 18, 2020, he filed a written request for compassionate release

to the Warden at FCI Fort Dix. He has attached a copy of that request in his motion papers. (Dkt.

No. 649, Exh. #14). However, the Government avers that the BOP has represented to it that the

Warden at FCI Fort Dix never received a request for compassionate release from Johnson. There

is also nothing in the record indicating that the Warden denied this request, or that he was otherwise

aware of it.

       Although these divergent positions present a thorny question of fact, this Court need not

resolve the question in this instance. While I have previously concluded that the administrative-

exhaustion requirement is mandatory and cannot be waived in the absence of the Government’s



                                                  4
          Case 1:10-cr-00431-CM Document 653 Filed 04/01/21 Page 5 of 8




consent, it is of no moment in this case because Johnson’s claim for compassionate release fails

on the merits. The § 3553(a) factors strongly counsel against his release.

       Johnson’s Motion Before this Court

       Post Brooker, in the context of a compassionate release motion predicated on an inmate’s

poor health and the risk of contracting COVID-19 in prison, the Court may now recognize the

obvious: An inmate (1) in a Bureau of Prisons Facility with a high rate of COVID-19 infections,

and (2) who suffers from health conditions found by the Center for Disease Control to place a

person at an increased risk of suffering a severe outcome from Covid-19, has met the threshold

“extraordinary and compelling” standard warranting compassionate release.

       This is true for Johnson and is a conclusion that the government does not contest. Indeed,

the government acknowledges that “Johnson’s medical records demonstrate that, among other

medical conditions, Johnson suffers from coronary artery disease (atherosclerosis), chronic kidney

disease (stage 3), essential hypertension, and hyperlipidemia.” (Dkt. No. 641 at 10). These

conditions all heighten a person’s risk for serious illness or death if he or she contracts COVID-

19. See Centers for Disease Control and Prevention, Coronavirus Disease 19 (COVID-19),

“People With Certain Medical Conditions,” available at https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (last visited March 31, 2021).

Johnson also suffered a heart attack in November 2017, for which he needed surgery.

       Johnson has also already contracted COVID-19 once at Fort Dix, which has had over 2,000

inmates test positive for the virus. See BOP COVID-19 Dashboard, https://www.bop.gov

/coronavirus/ (last visited March 31, 2021). Out of all of the federal correctional institutions in the

nation, Fort Dix has had the highest number of inmate positives for COVID-19. Currently, there

                                                  5
            Case 1:10-cr-00431-CM Document 653 Filed 04/01/21 Page 6 of 8




are 15 inmates and 42 staff members testing positive for the virus. 3 Ibid. Needless to say, the Court

does not dispute that it is far from an ideal place to be during a pandemic, especially for someone

like Johnson.

         However, even with these considerations in favor of granting compassionate release, the

sentencing factors set forth at 18 U.S.C. § 3553(a)—which the Court must consider in connection

with a motion for a sentence reduction, see 18 U.S.C. § 3582(c)(1)(A)—strongly counsel against

any reduction. Principal among those considerations is “(1) the nature and circumstances of the

offense and the history and characteristics of the defendant; (2) the need for the sentence

imposed—(A) to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense; (B) to afford adequate deterrence to criminal conduct;

[and] (C) to protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a)(1), (2)

(A-C).

         Johnson was convicted of multiple drug-trafficking offenses for his involvement in the

“Rosemond” drug organization, a bicoastal cocaine-trafficking organization that moved hundreds

of kilograms of cocaine across the country each week. (Dkt. No. 286 at 224). He was a trusted

lieutenant and was an “integral part” of the organization “for many years” and “moved a lot of

drugs” during that time. (Sentencing Transcript at 4). Johnson’s drug-trafficking crimes were so

serious that they warranted a mandatory minimum sentence of 25 years imprisonment.

         Johnson was also involved in the murder of Lowell Fletcher, who was a rival of Johnson’s

drug organization. Although Johnson was not convicted of the murder—following a mistrial—I


3
  After dealing with numerous compassionate release motions over the last several months, I have learned that BOP
statistical reporting for a particular facility does not always comport with, and often understates the actual infection
rate at that facility.
                                                           6
          Case 1:10-cr-00431-CM Document 653 Filed 04/01/21 Page 7 of 8




stated at his sentencing that I believed Johnson was a “participant” of the murder and that there

was “not a doubt in my mind, not the slightest, tiniest doubt that the night Mr. Fletcher was killed

[Johnson] knew that was going on and [was] prepared to do whatever it took to ensure that it

happened.” (Sent. Trans. at 6, 8). All that may have prevented Johnson from being the one to pull

the trigger was that he “didn’t draw the first number.” (Sent. Trans. at 8). A witness at trial testified

that Johnson was present at the scene of the murder that evening, along with fellow members of

his drug organization, and that Johnson destroyed the cell phone used to contact Fletcher that day

to lure him to the scene of the murder. (Trial Trans. at 1649–79, Dkt. No. 298). The 300-month

sentence that Johnson originally received was fully warranted, and he has served only a little more

than half of it—less than half if good time is not factored in.

        Johnson’s criminal history also counsels against release. He has prior convictions for

criminal possession of a weapon and sale of a controlled substance. (PSR ¶¶ 57–58). Johnson was

released from state prison for these crimes in April 2008, and had been free for only around two

years before being arrested for his federal drug-trafficking crimes and for the murder of Lowell

Fletcher. (Id. at ¶ 58). He has also not been the most model inmate while incarcerated, most

recently being cited for impermissibly possessing a hazardous tool in 2013. (Dkt. No. 641 at 13).

Although Johnson has not been cited for anything since 2013, I would consider him more on the

road towards rehabilitation rather than fully rehabilitated.

        Releasing Johnson now, who has served only 130 months out of 300, undermines the §

3553 factors that this Court must consider when evaluating a compassionate-release motion.

        The motion for compassionate release is denied.



                                                   7
         Case 1:10-cr-00431-CM Document 653 Filed 04/01/21 Page 8 of 8




Dated: April 1, 2021

                              ___________________________________
                                          Colleen McMahon
                                          Chief Judge




                                       8
